Citation Nr: 0127808	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1, 1994 
to June 1, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim for 
an increased rating evaluation in excess of 10 percent for 
his service-connected low back disability.  The veteran has 
perfected an appeal of this determination.

The Board notes that the veteran had requested a hearing 
before the Board in Washington, D.C. in his VA Form 9, Appeal 
to the Board, submitted in April 1997.  He was subsequently 
scheduled for a hearing at the Board on October 14, 1997; 
however, the veteran failed to report for his hearing.

This appeal was previously before the Board in July 1998, at 
which time it was remanded to the RO.  The case is again 
before the Board for appellate review.

Finally, the Board is required to consider all the issues 
that have been reasonably raised by the record.  See Douglas 
v. Derwinski, 1 Vet. App. 435, 438-39 (1992).  Currently, the 
record indicates that the veteran considers himself totally 
disabled in that he is unable to maintain employment due to 
his back.  As such, the Board determines that the veteran has 
asserted a claim for a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected low back disability.  This has been the subject of 
a recent rating action of which the veteran was notified.  
There is no notice of disagreement with that issue in the 
current record before the Board.  As such, the appeal is 
limited to the issue set forth on the title page.



FINDINGS OF FACT

1.  The veteran's low back disability results in recurring 
attacks of pain with intermittent relief, which is productive 
of no more than severe impairment.

2.  The disc pathology of the low back has not produced 
reduction in deep tendon reflexes.  There is no evidence of 
sciatica or other pronounced impairment.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for the 
veteran's low back disability are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations are 
also for consideration in deciding this appeal.

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has in fact received the degree of notice which is 
contemplated by law.  Initially, in a letter dated March 24, 
1995, the veteran was given written notice of the type of 
information and medical evidence necessary to substantiate 
his claim for entitlement to service connection for a low 
back disability.  Following his receipt of entitlement to 
service connection, the veteran then received a VA letter, 
dated August 7, 1998.  This letter provided him further 
notice of the evidence needed to substantiate a claim for 
entitlement to an increased rating for his service-connected 
disability.  Specifically, the veteran was advised that he 
should furnish copies of treatment reports from all medical 
care providers or employers who had provided him with 
relevant medical treatment not already reported or submitted 
in regards to his service-connected back disability in the 
recent past, including but not limited to current treatment 
by both private health care providers and VA.  Finally, the 
July and October 1996 rating decisions and the February 1997 
statement of the case, which have been rendered during the 
pendency of this appeal, addressed the law and put the 
veteran on notice regarding the evidentiary shortcomings of 
his claim.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  In July 1998, the veteran's case was remanded to 
the RO for further development.  In accordance with the 
Board's remand, the RO has requested the veteran's VA 
treatment records from both the Orlando, Florida and Puerto 
Rico VA treatment facilities.  Once received, the referenced 
treatment reports were then associated with the claims 
folder, and they appear to be intact.  For purposes of 
evaluating the veteran's low back, the RO also provided the 
veteran with a VA examination in April and May 1996.  In 
October 1998, the veteran was seen by two separate VA 
examiners.  Copies of the veteran's examination reports have 
also been associated with the veteran's claims folder.  The 
veteran has not alleged that there are any additional medical 
records related to his claim that VA has not already 
obtained, and indeed the Board is unable to identify any such 
evidence.  Thus, adjudication of this appeal without remand 
to the RO for additional consideration under the new law 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim of entitlement to an increased rating for the 
veteran's service-connected low back disability is ready for 
appellate review.

Factual Background

The veteran's service medical records indicate that he 
sustained a low back injury while in service.  

Post-service medical records from the Pontifical Catholic 
University of Puerto Rico, dated in March and April 1995 
indicate the veteran sought treatment for low back pain.

In April 1996, he underwent a VA examination.  At the time of 
his examination, the veteran complained of a localized low 
back pain associated with numbness in both heels and cramps 
in both calves.  He indicated his symptoms were worse on the 
right foot.  He had pain worsened upon jumping or sitting for 
more than 30 to 45 minutes.  Objective findings indicated the 
veteran had no postural abnormalities of the back.  It was 
noted that there was evidence of muscle spasm on the lumbar 
paravertebral muscles.  The veteran had full range of motion 
of the lumbar spine.  There was objective evidence of pain on 
motion on all movements of the lumbar spine.  There was no 
muscle atrophy of his lower extremities.  He had normal 
muscle strength in both legs.  He had a positive straight leg 
raising and Lasegue sign on the left leg.  He had diminished 
left Achilles muscle reflex +1, which pointed toward damage 
to the left S1 root.  He had diminished pinprick and smooth 
sensation on left S1 dermatome of the foot.  The diagnosis, 
based on a computed tomography (CT) scan, was bulging disc at 
L4-L5.  

In May 1996, the veteran again underwent a VA examination.  
On this occasion, the veteran advised that since his 
discharge from service, he has undergone physical therapy 
without improvement.  He complained of back pain, 
particularly after prolonged standing and sitting as well as 
after lifting heavy objects, and walking down the stairs.  
Physical examination revealed the veteran's carriage was 
normal.  His posture was erect, and his gait was normal.  The 
veteran had a right leg straight leg raise to 50 degrees and 
a left leg straight raise to 60 degrees.  The veteran's 
Lasegue sign was negative bilaterally.  His forward flexion 
of the lumbar spine was 80 degrees.  The veteran was able to 
squat and to walk on his toes and heels without difficulty.  
His deep tendon reflexes were normal.  His Babinski and 
Romberg signs were negative, and no sensorimotor deficit was 
noted.

A Radiology Report, also dated in May 1996, notes the veteran 
had history of a fall with decrease in his left Achilles 
reflex.  A CT of his lumbosacral spine revealed no evidence 
of disc herniation or spinal canal stenosis.  The veteran did 
have a minimally diffuse bulging disc at the L4-5 level.

An electromyographic examination of the veteran in June 1996 
was described as normal.  The examination was for purposes of 
ruling out left (Lt.) S1 radiculopathy.

Entitlement to service connection for a low back condition 
was granted in July 1996, and a 10 percent rating was 
assigned.  The disability was classified as a bulging L4-L5 
disc.  By an October 1996 rating decision, the RO confirmed 
and continued the veteran's 10 percent rating evaluation.

In December 1996, the veteran submitted a Notice of 
Disagreement (NOD) with the RO's October 1996 rating 
decision.  In conjunction with his NOD, the veteran submitted 
treatment reports dated in September 1996.

A report dated in mid-September 1996 indicates a CT 
evaluation of the veteran's lumbar spine was performed 
through the three lower intervertebral disc spaces.  The 
impression was a normal study.  There was no evidence of 
posterior disc herniation.  There was no evidence of spinal 
canal stenosis.  The vertebral bodies appeared to be normal 
in size and configuration.  The intervertebral neural 
foramina also appeared to be normal in size.  

A report dated in late September 1996 reflects that upon 
examination, the veteran had a positive straight leg raise, 
bilateral at 80 degrees.  He had no weakness or hypothesia.  
His deep tendon reflexes were normal.  A mild limitation in 
range of motion was noted at L-5.  The impression was a 
lumbar sprain and physical therapy was recommended. 

In his April 1997 VA Form 9 Substantive Appeal, the veteran 
stated that he suffered from extreme pain when attempting to 
bend forward.  He also related that he had a loss of lateral 
movement due to pain.  He indicated he suffered from 
radiating pain in his legs, and his legs also seemed numb at 
times. 

In an August 1998 statement, the veteran related that his 
back had gotten worse.  He indicated that he suffered from 
severe pain, which radiated down both legs with cramping and 
numbness.  According to the veteran, he had to leave his last 
job because of his back condition.

In August 1998, the RO also received copies of the veteran's 
treatment reports from the VA in Orlando, Florida.  The 
referenced treatment reports evidence the veteran received 
treatment for his low back from August 1996 through May 1999.

In October 1998, the RO received additional copies of the 
veteran's treatment reports from the VA in Orlando, Florida.  
The referenced treatment reports evidence the veteran 
received on going treatment for his chronic back pain from 
January 1997 through August 1998.  These records treatment 
for similar complaints.  A chronic lumbar strain is noted.  
Medication was prescribed and some exercises were 
recommended.

In October 1998, the veteran underwent a VA examination by 
two separate VA examiners.

According to Dr. S., during the "spine" exam, the veteran's 
claims folder was reviewed prior to his examination.  The 
examiner briefly summarized that the veteran had injured his 
back during service, and he was treated with moist heat, 
Motrin, Flexeril, and physical therapy.  The veteran's 
current symptoms included burning, sharp occasional dull mid-
low back pain with radiation to both flanks, left greater 
than right and occasional right posterior leg skin 
paresthesia.  He reported no evidence of weakness.  He was 
able to walk approximately a mile and a half before his back 
became fatigued.  He could only sit for 20-minute periods of 
time before he developed right posterior leg paresthesia, 
which improved with standing.  The veteran indicated that he 
was enrolled in the pain clinic for the past month.  He was 
being treated with Percocet, Flexeril, Motrin, and physical 
therapy two times a week, which included moist heat and 
electrostimulation.  According to the veteran, his back pain 
is exacerbated by bending over, quick movements or carrying 
his eight-month child for example.  He has these 
exacerbations approximately one time per month, and the 
exacerbation causes increase limitation of his activities.  
Although he is still able to walk a significant distance (at 
least a mile) and he is able to perform normal household 
activities, these episodes reportedly last a week.  The 
veteran does not use any orthopedic aids.  He has not had 
surgery for this procedure.  Lastly, the veteran reported 
that he was not working because of his back, although he 
offered no specific reason why, other than his back hurt and 
he was unable to perform work.

Physical examination revealed no evidence of frank scoliosis.  
There was mild muscle spasm on the right paraspinous muscles 
from the midthoracic to lumbar levels.  The veteran's gait 
was normal.  The veteran showed 30 degrees of extension in 
the lumbar spine without evidence of pain, along with 70 
degrees of flexion, which was associated with increased 
tenderness in the right paraspinous muscles from the 
midthoracic to the lumbar region.  Lateral flexion to the 
left was approximately 45 degrees.  Lateral flexion to the 
right was also approximately 45 degrees with only a mild 
complaint of lower lumbar pain.  Muscle strength of the hip 
flexor on the right and left was 5/5.  The veteran's right 
and left knee extension was 5/5.  The veteran had intact 
light touch and pain stimuli on the posterior aspects of both 
thighs.  The assessment was that the veteran had chronic low 
back pain, likely due to chronic muscle strain.  It was noted 
that there was radiographic evidence of herniation.  
According to the examiner, the veteran's range of motion was 
only mildly limited in anterior flexion with associated pain.  
It was noted that the veteran seemed to be responding well to 
his pain clinic therapy.  The examiner advised however, that 
he did find evidence of severe muscle spasm on forward 
flexion or unilateral loss of spine motion while standing.

In a second "brain and spinal cord" VA examination of the 
veteran, Dr. M. noted that he was examining the veteran for 
purposes of evaluation for sciatica or possible sciatic 
neuropathy, the presence of absent ankle jerk, or other 
neurological findings related to the veteran's low back 
disability.  A motor examination indicated the veteran's 
power was 5/5 throughout with normal tone, bulk, and no 
evidence of fasciculations.  No tremors were evident.  A 
sensory examination noted the veteran had intact light touch, 
pinprick, double simultaneous stimulation during position and 
vibration except for the diminished pinprick in the L4-L5-S1 
distribution in the right lower extremity.  The veteran's 
coordination was intact finger-to-nose, heel-to shin, fast 
finger movements, tendon and gait.  The veteran was 
presenting no Romberg signs.  His reflexes were 2+ 
bilaterally on the upper and lower extremities with downgoing 
toes on both lower extremities.  Examination of the veteran's 
back indicated that he had a straight spine.  He was 
presenting with a full range of motion of the spine with 
lumbar flexion 95 degrees, extension 35 degrees, lateral 
flexion 40 degrees, rotation about 35 degrees.  The examiner 
noted that although the veteran had full range of motion, he 
started to experience a sensation of tightness and pain that 
occurred about 15 to 10 degrees prior to maximum range of 
motion.  On laying down, the veteran showed a straight leg 
raising.  The examiner also noted that very tight lumbar 
muscles were evident bilaterally with spasm present and 
palpable during examination.  

The impression was low back pain secondary to L4-L5 and 
possibly discogenic disease.  In the examiner's opinion, the 
veteran's skeletal condition was of a severe and 
incapacitating nature.  The examiner related that he believed 
that the nature of the veteran's back pathology was the 
herniated discogenic disease causing possibly a radiculopathy 
of L4-L5, L5-S1 areas on the right more significant than on 
the left.  
The examiner noted that the veteran was showing muscle spasms 
at rest, and this was aggravated by performing the normal 
functions of flexion, extension, rotation, and lateral 
flexion of the low back.  The examiner could not say whether 
the veteran had sciatica because the veteran had no point 
tenderness in the gluteal area.  However, there was 
definitely some degree of S1damage, as evidenced by the 
veteran's diminished pinprick sensation on the right lower 
extremity in the S1 distribution.  Also, the veteran's L4, L5 
dermatomes were involved, suggesting L4-L5 involvement from 
the discogenic disease.  The veteran's reflexes were still 
present.  There was no diminished or pathologically increased 
reflexes which were noted at the time of the veteran's 
examination.

Analysis

The veteran contends that his current 10 percent rating does 
not adequately reflect the severity of his service-connected 
low back disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

The veteran's low back disability is currently rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5289-5295.  See 
38 C.F.R. § 4.27 (2001).  Specifically, the RO has rated him 
under Code 5293, intervertebral disc syndrome.  The pertinent 
medical evidence of record collectively shows that the 
veteran's low back disability is most notably manifested by a 
bulging disc at L4-L5 and possible discogenic disease.  Based 
on these manifestations, the Board determines that the 
criteria of Diagnostic Code 5293 (which pertains to 
intervertebral disc syndrome) is most appropriate for 
application in this case.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by an 
explanation and evidence).  

Pursuant to Diagnostic Code 5293, a 20 percent evaluation is 
warranted when there is evidence of moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted when there is evidence of severe 
invertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is for 
application when the disability is pronounced and is 
manifested by persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.17a.

Based on a review of the pertinent medical evidence of 
record, the Board determines that the veteran's low back 
disability more nearly approximates the criteria for a 40 
percent evaluation under Diagnostic Code 5293.  As previously 
noted, there is evidence indicating that the veteran suffers 
from a bulging disc at L4-L5 and possible discogenic disease.  
Due to these manifestations, the record reflects the veteran 
has complained of recurring attacks of pain, for which he has 
received intermittent relief.  In this context, multiple 
treatment reports reflect that the veteran was seen and 
treated for complaints of low back pain, which radiated down 
his legs into the heels, causing numbness and cramping.  
During his May 1996 VA examination, the veteran recounted 
that the precipitating factors leading to his pain were 
prolonged standing and sitting, as well as lifting heaving 
objects and walking down stairs.  In October 1998, the 
veteran elaborated that his back pain was exacerbated by 
bending over, quick movements, or carrying his eight-month 
child, for example.  According to the veteran, these 
exacerbations, which occur approximately once a month and 
last for a week, cause increase limitation in his activities.  
Consequently, the veteran is treated with the medication 
Percocet, Flexeril, and Motrin.  Additionally, the veteran 
undergoes therapy two times a week, which includes moist heat 
and electrostimulation.  During the veteran's October 1998 
examination, it was noted that the veteran seemed to be 
responding well to his pain clinic therapy.  To date, the 
veteran's condition has not necessitated surgery, and he does 
not use any orthopedic aids.  Since the evidence of record 
consistently shows that the veteran has recurring attacks of 
pain with intermittent relief, rather than symptoms 
associated with little intermittent relief, a 40 percent 
rating under Diagnostic Code 5293 is warranted in this case.  
See 38 C.F.R. §§ 4.40, 4345, 4.71a, Diagnostic Code 5293.  
See generally Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) 
(discussing the Board's obligation to explain how pain was 
factored into its evaluation of the veteran's disability).  
Accordingly, an increased rating is warranted.

This determination is based in part on the impressions of the 
severity of the back impairment as noted on the most recent 
VA examination.  On those examinations the veteran had quite 
good motion, good strength in the lower extremities, and 
reported that he could walk some distance.  Alternatively, 
however, the most recent examiner's opinion was that the pain 
was severely disabling.  Thus, given the guidance of DeLuca 
v. Brown, 8 Vet. App. 202, and the provisions of Part 4 cited 
above, the Board concludes that an increased rating to 40 
percent is in order, and more nearly reflects the veteran's 
impairment than the 20 percent rating.  38 C.F.R. § 4.7.

An increased rating in excess of 40 percent however, is not 
warranted because the evidence does not reflect that the 
neurologic findings and other manifestations of the veteran's 
disability rise to the level of pronounced intervertebral 
disc syndrome.  For instance, an April 1996 CT scan of the 
veteran's lumbosacral spine revealed the first objective 
finding of a bulging disc at L4-L5.  A May 1996 CT of the 
veteran's lumbosacral spine revealed no evidence of disc 
herniation or spinal canal stenosis.  Instead, it was noted 
that the veteran had only a minimally diffuse bulging disc at 
the L4-5 level.  In mid-September 1996, a subsequent CT 
evaluation confirmed for the second time, that there was no 
evidence of posterior disc herniation or spinal canal 
stenosis.  The vertebral bodies appeared to be normal in size 
and configuration.  The intervertebral neural foramina also 
appeared to be normal in size.  

Moreover, while the veteran has indicated that he suffers 
from radiating pain, an electromyographic examination of the 
veteran in June 1996, was described as normal.  Absent the 
presence of objectively confirmed demonstrable muscle spasms, 
the bulk of the medical evidence reflects the veteran has 
overall normal neurological findings.  Consistently, the 
veteran's deep tendon reflexes were normal.  The veteran also 
had normal muscle strength in both legs as evidenced by his 
April 1996, September 1996, and October 1998 examinations.  A 
sensory examination in October 1998 indicated that except for 
diminished pinprick in the L4-L5-S1 distribution in the right 
lower extremity, the veteran had intact light touch pinprick, 
double simultaneous stimulation during position and 
vibration.  Notably, during the veteran's same October 1998 
examination, the examiner could not definitively say whether 
the veteran had sciatica despite the fact that some degree of 
S1 damage was evidenced by the veteran's above-referenced 
diminished pinprick sensation on the right lower extremity in 
the S1 distribution.  Nevertheless, the veteran's reflexes 
were still present.  There was no diminished or 
pathologically increased reflexes which were noted at the 
time of the veteran's October 1998 examination.  Because the 
overall probative medical evidence of record shows that the 
veteran's neurological findings are not more than severe, the 
Board finds it reasonable to conclude that the evidence of 
record more closely defines a disability picture that is 
manifested by severe symptoms with recurring attacks with 
intermittent relief.  Accordingly, a 40 percent rating, and 
no higher, is warranted for the veteran's service-connected 
low back disability.  

In rendering this decision, the Board notes that the 
veteran's low back disability may also be evaluated under 
other potentially applicable diagnostic codes.  Notably, 
however, the Board observes that the highest schedular rating 
provided under diagnostic codes 5292 (limitation of lumbar 
spine motion) and 5295 (lumbosacral strain) is 40 percent.  
38 C.F.R. § 4.71a.  Since the Board has already determined 
that a 40 percent rating is currently warranted for the 
veteran's low back disability under Diagnostic Code 5293, 
further consideration under these diagnostic codes, which 
provide no higher than a 40 percent rating, would be futile 
and non-beneficial to the veteran.  Separate ratings under 
these provisions would violate the provisions against 
pyramiding.  See 38 C.F.R. § 4.68.

In a similar manner, a higher evaluation is not warranted 
under either diagnostic code 5286 or 5289, in light of the 
fact that there is no medical evidence which demonstrates 
ankylosis of the spine, or of the lumbar spine in particular.

Finally, the Board that although there is evidence on file 
showing the presence of increased symptomatology, there is 
nevertheless a lack of evidence regarding an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  The record does not 
reflect that the veteran's low back disability has recently 
required him to undergo hospitalization, nor is there any 
documented evidence other than the veteran's own contentions, 
indicating he has had a marked interference with employment 
due to his low back disability so as to render impractical 
the application of the regular schedular standards under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Thus, based on the 
evidentiary record, the aforementioned assignment of a 40 
percent schedular rating under 38 C.F.R. § 4.17a, Diagnostic 
Code 5293, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's low back disability.  
Therefore, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagel v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
Reasonable doubt was utilized in assigning the 40 percent 
rating.  However, the medical evidence in this case does not 
create a reasonable doubt regarding an increase in the 
current level of his disability.  Thus, the reasonable doubt 
doctrine does not apply to any further increase.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 rating, but no more, for the veteran's low 
back disability is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

